Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 17, 2019

The Court of Appeals hereby passes the following order:

A19A2450. MINSON v. BROWN.

      This case was docketed by this Court on July 15, 2019. The appellant’s brief
and enumeration of errors were due on August 5, 2019. As of the date of this order,
appellant still has not filed a brief and enumeration of errors. The filing is ninety-five
(95) days late, and no request for an extension of time to file has been received.
Accordingly, this appeal is hereby deemed abandoned and DISMISSED pursuant to
Court of Appeals Rule 23 (a). See also Court of Appeals Rule 13.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/17/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.